DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teddy Gron on January 25, 2021.
The application has been amended as follows: 
Cancel claims 14-19.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 and 20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including co-sputtering simultaneously, in one and the same chamber of the vacuum deposition device, a first constituent made of a material consisting of an oxide, a nitride or an oxynitride of a first element and a second constituent consisting of the metallic form of a second element, the co-sputtering being obtained by means of the plasma; introducing a flow of hydride, a halide or an organic compound of a third element, which third element is selected from the group consisting of titanium, zirconium, tin, indium, aluminum, silicon and zinc and is different than the first element, into the plasma; recovering the 
The closest prior art of record to Segner et al. (EP 1679291 A1), Landgraf et al. (U.S. PGPUB. 2005/0040034 Al), Kim et al. “Tunable aggregation of Au nanoparticles in Au/Si02 composite film and its photo-absorbance”, Appl. Phys. A 92, 263-266 (2008) and Enoki (JP 2013-237910) fail to teach the above described subject matter.  More specifically Segner et al. does not teach the use of a hydride, halide, or organic compound of a third element. Kim et al. also does not teach the use of a hydride, halide, or organic compound of a third element.  Enoki et al. does not teach the control of the hydride, halide or organic compound to control the colorimetry of the coating.  Landgraf et al. does not teach among other things the control of the hydride, halide, or organic compound and the dispersion of nanoparticles in the coating. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 25, 2021